      Case: 1:18-cv-02169 Document #: 28 Filed: 05/16/19 Page 1 of 2 PageID #:68




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 ABDELRAHMAN F. BADER,
                                                    Case No. 1:18-cv-02169
       Plaintiff,
 v.                                                 Honorable Judge Thomas M. Durkin

 SOUTHWEST CREDIT SYSTEMS, L.P.,

      Defendant.


              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff,

ABDELRAHMAN F. BADER, and Defendant, SOUTHWEST CREDIT SYSTEMS, L.P.,

through their respective counsel that the above-captioned action is dismissed, with prejudice, against

SOUTHWEST CREDIT SYSTEMS, L.P., pursuant to settlement and Federal Rule of Civil

Procedure 41. Each party shall bear its own costs and attorney fees.

Dated: May 16, 2019                                    Respectfully Submitted,

ABDELRAHMAN F. BADER                                  SOUTHWEST CREDIT SYSTEMS, L.P.
/s/ Taxiarchis Hatzidimitriadis                       /s/ Eugene Xerxes Martin (with consent)
Taxiarchis Hatzidimitriadis                           Eugene Xerxes Martin
Counsel for Plaintiff                                 Counsel for Defendant
Sulaiman Law Group, LTD                               Malone and Martin PLLC
2500 S. Highland Avenue, Suite 200                    NCX Building, Suite 1850
Lombard, Illinois 60148                               8750 North Central Expressway
Phone: (630) 575-8181                                 Dallas, TX 75231
thatz@sulaimanlaw.com                                 xmartin@mamlaw.com
     Case: 1:18-cv-02169 Document #: 28 Filed: 05/16/19 Page 2 of 2 PageID #:69




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                              s/ Taxiarchis Hatzidimitriadis
                                                              Taxiarchis Hatzidimitriadis
